               Case 3:18-cv-06654-WHA Document 1 Filed 11/01/18 Page 1 of 6



1    Xiaohua Huang
     P.O. Box 1639   , los
2
     Tel: 650 505 7036
     Email: xiaohua_huang@hotmaiLcom
3-

4
     Pro Se Plaintiff
                                                                                   NOV 0 UQ(g
                                                                                         .^.3C
                                                                                                     Pi
                                     UNITED STATES DISTRICT COURT
5

                               NORTHERN DISTRICT OF CALIFORNIA
6

7
          Xiaohua Huang Pro Se                        Case Ni m 18
8                                                     MR.Xiaohua Huang's complaint to
                     Plaintilf(s),
9
                                                      Nephos Inc. for patent infringement
             vs.

10
          Nephos Inc.
                                                              Demand for Jury Trial
11
                     Defendant(s)
12

13

14          Plaintiff XIAOHUA HUANG (hereinafter "Huang" or "Plaintiff), for his complaint
15   againstNephos Inc.(Nephos), alleges as follows:

16                               NATURE OF THE ACTION

17   1.      This is an action for patent infi'ingement arising, under the Patent Law ofthe United
18   States, 35 U.S.C. § 101, etseq., outofU.S. PatentNo.,6,744,653 (hereinafterthe" '653
19   Patent") issued on June 1, 2004, and 6,999,331 issued on February 14, 2006 (hereinafter the
20   "'331 Patent")to Huang. This action is brought to remedy the infringement of the '653
21   and '331 Patents by Defendant Nephos (hereinafter "Nephos" or "Defendant"), including but
22   not limited to Nephos'direct and/or contributory patent infringement, as well as Nephos'
23   inducing of others to infringe Huang's patented technology. This action seeks injunctive
24   relief, compensatory damages, and costs against Nephos.

25                                     THE PARTIES

26   2.      Huang is an individual residing in 505 Cypress point drive, #272, Mountain View,
27   California 94043.

28
Case 3:18-cv-06654-WHA Document 1 Filed 11/01/18 Page 2 of 6
Case 3:18-cv-06654-WHA Document 1 Filed 11/01/18 Page 3 of 6
Case 3:18-cv-06654-WHA Document 1 Filed 11/01/18 Page 4 of 6
Case 3:18-cv-06654-WHA Document 1 Filed 11/01/18 Page 5 of 6
Case 3:18-cv-06654-WHA Document 1 Filed 11/01/18 Page 6 of 6
